Case 3:18-cv-00097-GEC Document 12-1 Filed 11/28/18 Page 1 of 15 Pageid#: 41




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                      CHARLOTTESVILLE DIVISION

____________________________________
                                    )
                                    )
MICHAEL DONALDSON,                  )
                                    )
      Plaintiff,                    )
                                    )
            v.                      )         Case No.: 3:18CV00097
                                    )
TRAE FUELS, LLC., et al.            )
                                    )
      Defendants.                   )
                                    )
____________________________________)

                   DEFENDANTS’ BRIEF IN SUPPORT OF
                   MOTION TO DISMISS THE COMPLAINT

I.    Introduction

      In October 2013, Defendant Trae Fuels LLC hired Plaintiff Michael

Donaldson as the company’s financial controller. In August 2014, after repeated

incidents of financial mismanagement, the Company terminated Mr. Donaldson’s

employment on the basis of poor job performance. While Mr. Donaldson alleges that

his May 2014 cancer diagnosis was the real reason for his termination, and that he

is entitled to relief under the Americans With Disabilities Act, the factual

allegations in his own Complaint demonstrate that this simply cannot be the case.

      Mr. Donaldson alleges that Trae Fuels (and its corporate parent EnviroTech

Services) failed to provide him with reasonable accommodations to perform his work

(Count 1). However, there is not one factual allegation in the Complaint setting

                                     Page 1 of 15
Case 3:18-cv-00097-GEC Document 12-1 Filed 11/28/18 Page 2 of 15 Pageid#: 42




forth any instance in which Mr. Donaldson was denied an accommodation. Instead,

Mr. Donaldson repeatedly alleges that he did not need any accommodations. And

the only reference in the entire Complaint to the concept of accommodations recites

that the Company granted his request for leave for medical treatment. Because

there are no allegations that the Company denied any request for accommodations,

Count 1 of the Complaint does not state a claim for relief and must be dismissed.

      Mr. Donaldson also alleges that the Company terminated his employment

because of his alleged disability. However, Mr. Donaldson’s naked allegation that

he was diagnosed with cancer and received medical treatment for his condition does

not automatically designate him as “disabled” under the ADA. His Complaint

contains no factual allegations that he was restricted or impaired, even minimally,

from performing any work function or major life activity. Mr. Donaldson

specifically alleges that he “experienced no negative symptoms [from his cancer

treatment] . . . and was able to maintain a forty to forty-five-hour work week . . . .”

Complaint at ¶ 82. Because Mr. Donaldson alleges no restriction or impairment of

any kind, either in our outside the workplace, he cannot be classified as “disabled”

under the ADA, and his unlawful termination claim should be dismissed.

II.   Standard of Review

      A motion to dismiss should be granted if, taking the factual allegations as

true, the complaint states no plausible legal claim for relief. Fed. R. Civ. P. 12(b)(6).

See Ashcroft v. Iqbal, 556 U.S. 662 (2009). While the court must accept the factual

allegations set forth in the complaint as true, “the court need not accept



                                      Page 2 of 15
Case 3:18-cv-00097-GEC Document 12-1 Filed 11/28/18 Page 3 of 15 Pageid#: 43




unsupported or conclusory factual allegations devoid of any reference to actual

events, United Black Firefighters v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979), or legal

conclusions couched as factual allegations, Iqbal, 556 U.S. at 678.” Miller v. Md.

Dep't of Natural Res., 2018 U.S. Dist. LEXIS 165863, *10-11 (D. Md. 2018).

        "Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice." Id. (citing Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007)). “[T]he complaint must allege sufficient facts to establish each

element.” Goss v. Bank of Am., N.A., 917 F.Supp.2d 445, 449 (D. Md. 2013) (quoting

Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012)), aff'd sub nom., Goss v.

Bank of Am., NA, 546 F.App'x 165 (4th Cir. 2013).

III.    Facts Alleged in the Complaint

        Mr. Donaldson began working as the controller of Trae Fuels on October 17,

2013. Complaint at ¶ 13. On May 15, 2014, he was diagnosed with pancreatic

cancer. Id. at ¶ 37. Mr. Donaldson was admitted to the hospital on May 19, 2014

for two days with an elevated temperature. Id. at ¶ 43. During this hospital stay,

Trae Fuels hired a temporary accountant to assist Mr. Donaldson. Id. at ¶ 44.

Immediately after being released from the hospital, Mr. Donaldson flew cross-

country to Utah to adopt a newborn baby. Id. at ¶ 45. When he returned to work

following the Memorial Day holiday in 2014, the temporary accountant was

released because Mr. Donaldson “was functioning well” and the Company1




1 “Company” hereinafter refers to Defendants Trae Fuels, LLC and EnviroTech Services, Inc. without waiver of the

Defendants’ later right, if necessary, to challenge Plaintiff’s assertion that EnviroTech is a joint employer.
Complaint at ¶¶ 92-99.

                                                Page 3 of 15
Case 3:18-cv-00097-GEC Document 12-1 Filed 11/28/18 Page 4 of 15 Pageid#: 44




determined that Mr. Donaldson “had continued to perform his duties well despite

his health issues.” Id. at ¶ ¶ 47-49.

       In June 2014, shortly after his cancer diagnosis and initial treatment, the

Company “asked that Plaintiff perform more high-level tasks and that he take on a

greater role in instructing [Mr.] Frink [Trae’s General Manager] on financial

matters.” Id. at ¶ 74. Mr. Donaldson told the Company he experienced “no negative

symptoms –no pain, nausea, vomiting, etc. – and was able to maintain a forty to

forty-five-hour work week, even on the weeks that he underwent chemotherapy.” Id.

at ¶ 79-82. As a part of his duties, Mr. Donaldson “performed some HR functions

for Trae-Fuels and maintained disciplinary and performance improvement records.”

Id. at 89.

       In a heading within the Complaint titled “Plaintiff requested and was

granted reasonable accommodation of time off to attend chemotherapy” (Complaint

at p. 8, emphasis supplied), Mr. Donaldson alleges that he would begin

chemotherapy on July 3, 2014 at Johns Hopkins in Baltimore. Id. at 76. Mr.

Donaldson provided his chemotherapy schedule to the Company, told them he could

continue working full-time, and the Company “agreed to this plan.” Id. at ¶ 80.

       The Company terminated Mr. Donaldson’s employment on August 20, 2014.

Id. at ¶ 83.




                                        Page 4 of 15
Case 3:18-cv-00097-GEC Document 12-1 Filed 11/28/18 Page 5 of 15 Pageid#: 45




IV.   Argument

      A.     The Complaint Alleges That Defendants Granted, Not Refused,
             Mr. Donaldson’s Requested Accommodations for Medical
             Treatment; Count 1 Should be Dismissed

      Count 1 of the Complaint attempts to set forth a claim for “Denial of

Reasonable Accommodations” under the Americans with Disabilities Act.

Complaint at ¶¶ 101-08. There are four elements necessary to state a claim for

failure to accommodate under the ADA:

      To establish a prima facie case for failure to accommodate, an employee must
      show: (1) she was an individual with a disability within the meaning of the
      ADA; (2) the employer had notice of her disability; (3) with reasonable
      accommodation, she could perform the essential functions of the position; and
      (4) the employer refused to make such accommodations.

Haneke v. Mid-Atlantic Capital Mgmt., 131 Fed. Appx. 399, 400 (4th Cir. 2005). See

also Rhoads v. F.D.I.C., 257 F.3d 373, 387 n.11 (4th Cir. 2001); Crabill v. Charlotte

Mecklenburg Bd. of Educ., 423 Fed. Appx. 314, 322 (4th Cir. 2011).

      Nowhere in Mr. Donaldson’s Complaint is there any allegation that the

Defendants refused to make an accommodation for him. Nor is there any allegation

that Mr. Donaldson actually made any request for any accommodation to perform

his job at any time. As a foundational matter, Mr. Donaldson repeats throughout

his Complaint that his cancer diagnosis and treatment did not impair his ability to

perform his job for Trae Fuels in any way. Complaint at ¶¶ 47, 49, 53, 74-75, 79, 81,

82, 83, 103, 111. He does not allege that he suffered any workplace limitations

whatsoever. Id. Given this backdrop, any request for an accommodation would have




                                     Page 5 of 15
Case 3:18-cv-00097-GEC Document 12-1 Filed 11/28/18 Page 6 of 15 Pageid#: 46




been superfluous. Ultimately, the failure to allege an essential element of the

denial of accommodation claim must result in the dismissal of that claim.

      After completing his factual recitation in paragraphs 1 through 100, Mr.

Donaldson sets forth his legal claim for denial of reasonable accommodations in

paragraphs 101-08 of the Complaint (Count 1). This section of the Complaint is

logically and legally deficient. In paragraph 108, Mr. Donaldson alleges: “By

terminating Plaintiff, Defendants denied Plaintiff’s request for reasonable

accommodations and refused to engage in an interactive process to identify

reasonable accommodations.” But the fact remains that Mr. Donaldson’s Complaint

does not identify any request he ever made for an accommodation, let alone the type

of accommodation that might be required for a man experiencing “no negative

symptoms” and able to work “forty to forty-five hours per week.” The only request

that Mr. Donaldson alleges in the Complaint is his request for leave for medical

treatment; that request was granted by the Company. Complaint at ¶¶ 76-82. A

naked conclusory statement that the termination itself constitutes a denial of

accommodation makes no logical sense and does not articulate a legal claim under

the ADA.

      Further, Mr. Donaldson makes no factual suggestion of what sort of

“interactive process to identify reasonable accommodations” the Company should

have undertaken. Again, because the Plaintiff claims repeatedly in his Complaint

that he was not impaired in any way, this allegation appears to simply be a

recitation of the EEOC’s regulations on this topic. See 29 C.F.R. 1630 (EEOC



                                    Page 6 of 15
Case 3:18-cv-00097-GEC Document 12-1 Filed 11/28/18 Page 7 of 15 Pageid#: 47




Interpretive Guide). Finally, “an employee cannot base a reasonable

accommodation claim solely on the allegation that the employer failed to engage in

an interactive process.” Walter v. United Airlines, Inc., 2000 U.S. App. LEXIS

26875, *11 (4th Cir. 2000).

      Count 1 of the Complaint should be dismissed for failure to plead an essential

element of the claim: that the Defendants refused to provide Mr. Donaldson with a

reasonable accommodation. Plaintiff should not be granted leave to amend this

claim because any such amendment would be futile given that Mr. Donaldson has

affirmatively pled exactly the opposite – that is, the only accommodation he did

need (medical leave for treatment) was in fact granted by the Defendants.

      B.     The Complaint Alleges That Mr. Donaldson Was Not
             Impaired or Disabled In Any Way and Therefore the
             ADA Does Not Apply

      Count 2 of the Complaint attempts to set forth a claim for “Discrimination on

the Basis of Disability – ADA.” However, there is not one well-pled allegation in the

Complaint setting forth a factual basis to support a claim that Mr. Donaldson meets

the definition of “disabled” under the ADA.

      Under the ADA, a “disability” is defined as “a physical or mental impairment

that substantially limits one or more major life activities of such individual.” 42

U.S.C. § 12102(1)(A). Thus, under the statute, there are two separate and distinct

components to the definition – the “substantial limitation” prong and the “major life

activities” prong. Plaintiff will undoubtedly claim that because “cell growth” and

“digestive functions” are made a part of the “major life activities” prong by operation



                                     Page 7 of 15
Case 3:18-cv-00097-GEC Document 12-1 Filed 11/28/18 Page 8 of 15 Pageid#: 48




of 42 U.S.C. § 12102(2(B) that he is “disabled” by virtue of the allegation in ¶ 40 of

the Complaint: “Plaintiff’s pancreatic cancer was a physical limitation that

substantially limited his major bodily functions regarding his normal cell growth

and his digestive functions.” But the allegation in ¶ 40 of the Complaint is just the

sort of “threadbare recital[] of the elements of a cause of action” that was expressly

prohibited by the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

Supreme Court was even more strident on this point in Twombly: “a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007).

      Setting aside the formulaic recitation of the statute in ¶ 40, what does the

Complaint actually allege? Mr. Donaldson claims that he experienced “no negative

symptoms –no pain, nausea, vomiting, etc. – and was able to maintain a forty to

forty-five-hour work week, even on the weeks that he underwent chemotherapy.” Id.

at ¶ 79-82. Immediately following his two-day stay in the hospital he boarded a

plane, travelled to Utah, and adopted a newborn baby. Id. at ¶ 45. It is simply not

possible to reconcile the specific facts alleged by Mr. Donaldson regarding his ability

to travel across the country, work long hours with no pain and no fatigue, and

experience no digestion issues, with his formulaic disability allegation in ¶ 40.

Allowing the recitation of the statutory allegations in ¶ 40 to countervail the specific

facts alleged by Mr. Donaldson regarding his condition would elevate form over

substance and reward a litigation strategy of “pleading to the statute.”




                                      Page 8 of 15
Case 3:18-cv-00097-GEC Document 12-1 Filed 11/28/18 Page 9 of 15 Pageid#: 49




      The ADA Amendments Act of 2008, while intended to expand the definition

of “disability,” has no effect on the foregoing analysis. It is clear that the statute

still contains two prongs – and that Mr. Donaldson has failed to offer any well-pled

allegations to support the substantial impairment prong. See, e.g., Miller v. Md.

Dep't of Natural Res., 2018 U.S. Dist. LEXIS 165863, *16 (D. Md. 2018) (“But

nowhere in the First Amended Complaint appear allegations related to Miller's

neurological system, let alone allegations that connect the function of his

neurological system to his purported impairments.”).

      Other courts addressing this question have determined that a cancer

diagnosis does not automatically establish “disability” status under the ADA. In

Signore v. Bank of Am., N.A., 2013 U.S. Dist. LEXIS 145649, *20-22 (E.D. Va.

2013), a former bank employee brought an ADA claim based on her two prior bouts

of cancer and Hodgkin’s lymphoma. She complained of “fatigue and lack of

stamina” as a result of those medical issues. After an extensive analysis, the Court

concluded that the former employee failed to meet the substantial impairment

prong of the disability definition:

      [H]aving a physical or mental impairment is not sufficient on its own to
      establish a disability under the ADA, nor is showing that the impairment
      merely affects one or more major life activities. Instead, an individual must
      also show she is substantially limited as a result of the impairment. The
      implementing regulations clarify that "substantially limits" "shall be
      construed broadly in favor of expansive coverage" and need not "prevent, or
      significantly or severely restrict, the individual from performing a major life
      activity." 29 C.F.R. § 1630.2(j). Nonetheless, "not every impairment will
      constitute a disability" and an individual must be limited "as compared to
      most people in the general population." Id.




                                      Page 9 of 15
Case 3:18-cv-00097-GEC Document 12-1 Filed 11/28/18 Page 10 of 15 Pageid#: 50




      Plaintiff simply alleges that she suffers from fatigue and lack of stamina at
      the end of the day due to her prior battles with breast cancer and Hodgkin's
      lymphoma. Am. Compl. ¶ 20. Plaintiff felt that she "might" not be able to
      shop for the snacks after a full ten hour workday because of that
      fatigue. Id. She says that she "was not able to participate fully in
      extracurricular activities" because of having had cancer twice. Id. ¶ 19. . .
      Plaintiff has made no claim that she could not handle the regular
      demands of the work week, nor does she provide specific information
      about any impact of her alleged impairment on her life's activities
      other than implying that she may have been too tired on one occasion
      to shop after work. Cf. Nance v. Quickrete Co., 2007 U.S. Dist. LEXIS
      40872, 2007 WL 1655154, at *3 (W.D. Va. June 5, 2007) (finding that a
      plaintiff was not disabled where "his only limitation is being able to drive a
      truck more than eleven hours a day"). Plaintiff simply has failed to "state a
      claim to relief that is plausible on its face." Twombly, 550 U.S., at 570.

Id. at *20-22 (emphasis added).

      Further, the Fourth Circuit has determined that an employee able to work a

full forty-hour week despite being diagnosed with heart ailments and leukemia was

not disabled under the ADA. Boitnott v. Corning Inc., 669 F.3d 172 (4th Cir. 2012).

The Court concluded that the “inability to work overtime does not constitute a

“substantial” limitation on a major life activity under the ADA.” Id. at 176. This

Court recently arrived at a similar conclusion in Cash v. Magic City Motor Corp.,

2017 U.S. Dist. LEXIS 8128 (W.D. Va. 2017). In Cash, this Court rejected an

employee’s claim that he was actually disabled within the meaning of the ADA,

holding that “[h]e has alleged no aspect of his work that he was unable to do or was

otherwise limited in performing.” Id. at *9. Mr. Donaldson’s Complaint suffers the

same infirmity; he repeats throughout his Complaint that his cancer diagnosis and

treatment did not impair his ability to perform his job for Trae Fuels in any way.

Complaint at ¶¶ 47, 49, 53, 74-75, 79, 81, 82, 83, 103, 111.



                                    Page 10 of 15
Case 3:18-cv-00097-GEC Document 12-1 Filed 11/28/18 Page 11 of 15 Pageid#: 51




         Finally, Mr. Donaldson parrots the definition of “disability” again in ¶ 113 of

the Complaint by alleging that the Defendants “regarded Plaintiff as disabled.” The

“regarded as” language appears in 42 U.S.C. § 12101(1)(C). But again, setting aside

the boilerplate recitation of the statutory language in ¶ 113, the actual specific

factual allegations in the Complaint are directly at odds with the “regarded as”

claim.

            •   In ¶¶ 47-49 Mr. Donaldson alleges that the Company dismissed the

                temporary accountant assigned to assist Mr. Donaldson because the

                Plaintiff was “functioning well.”

            •   In ¶ 74, Mr. Donaldson alleges that his supervisors asked him to

                perform “more high-level tasks and that he take on a greater role in

                instructing [Mr.] Frink on financial matters.”

            •   In ¶¶ 78-80, Mr. Donaldson alleges that he told the Company that he

                would still be able to work forty-hour work weeks while undergoing

                chemotherapy. “Envirotech and Trae-Fuels agreed to this plan.”

            •   In ¶ 89, Mr. Donaldson alleges that he performed “HR functions for

                Trae-Fuels and maintained disciplinary and performance improvement

                records.”

         Thus, every specific factual allegation runs counter to the concept that the

Defendants regarded Mr. Donaldson as disabled. The Company dismissed the

assistant accountant, asked Mr. Donaldson to take on more responsibility, assigned




                                       Page 11 of 15
Case 3:18-cv-00097-GEC Document 12-1 Filed 11/28/18 Page 12 of 15 Pageid#: 52




him human resources and supervisory tasks, and accepted his plan to work full-

time-plus.

      This Court in Cash v. Magic City Motor Corp., did find that the employee had

“just barely” pled sufficient facts to meet the “regarded as” standard under the

ADA. But the factual allegations in Cash were different. As a result of his

condition, Mr. Cash asked to be transferred to Roanoke or work half days in his

regular work location in Lexington. Id. at *2. His supervisor threatened to fill his

Lexington position with another employee and “expressed anger and referenced a

prior surgery that left Cash unable to work.” Id. at *2-3, 13-14.

      The Cash factual allegations stand in stark contrast to Mr. Donaldson’s

claims here in which he contends his supervisor asked him if he wanted to work

part-time, Donaldson said “no,” and the Company then agreed to a plan in which he

continued to take on more responsibility and log forty to forty-five hours each week.

Complaint at ¶¶ 51, 53, 74, 79-82. There is no factual allegation that supports a

reasonable inference that at the time Mr. Donaldson was terminated on August 20,

2014, the Defendants regarded him as disabled. He had not requested, nor did he

need, any accommodations. The temporary assistant had been let go. Mr.

Donaldson was assigned more responsibilities “on financial matters.” Mr.

Donaldson worked long hours with no complaints or references to his condition.

      This Court noted in Cash that there is a fundamental difference between the

employer’s knowledge regarding an employee’s condition and whether the employer

actually “regarded” the employee as disabled. Id. at *12-13. Mr. Donaldson has



                                    Page 12 of 15
Case 3:18-cv-00097-GEC Document 12-1 Filed 11/28/18 Page 13 of 15 Pageid#: 53




alleged that the Defendants had notice of his cancer diagnosis. However, those

“notice” allegations do not come close to supporting the conclusion, given the other

factual allegations in the Complaint, that the Defendants “regarded” Mr. Donaldson

as disabled or impaired for the purposes of the ADA.

      Ultimately, Mr. Donaldson has alleged that he was not impaired in any

tangible way by his cancer diagnosis or treatment and does not allege that the

Company treated him as disabled or in any manner different from any other

employee. Count 2 should be dismissed without leave to amend.

V.    Conclusion

      The Court is required to accept as true the factual allegations in Plaintiff’s

Complaint. In reviewing the allegations in the Complaint, however, the Court must

engage in a “context-specific task” that requires the reviewing court to draw on its

“judicial experience and common sense” to determine if the Complaint actually

states a cause of action. Iqbal, 556 U.S. at 679. Reviewed under the Iqbal standard,

the factual allegations in the Complaint demonstrate that the Defendants did not

refuse to accommodate Mr. Donaldson in any way in connection with his

employment. Therefore, Count 1 of the Complaint should be dismissed.

      The factual allegations also demonstrate that Mr. Donaldson experienced no

impairments with any cognizable effects on his ability perform work for the

Defendants or on the Defendants’ perception of his ability to perform work or

engage in any major life function. As a result, Mr. Donaldson is not “disabled”

under the ADA and Count 2 should also be dismissed.



                                    Page 13 of 15
Case 3:18-cv-00097-GEC Document 12-1 Filed 11/28/18 Page 14 of 15 Pageid#: 54




Dated: November 28, 2018.


                              Respectfully submitted,


                              /s/ Jackson S. Nichols
                              _______________________
                              Jackson S. Nichols, Esq.
                              (VSB # 87225)
                              Cohen Seglias Greenhall Pallas & Furman PC
                              1828 L. Street, N.W.
                              Suite 705
                              Washington, D.C. 20036
                              (202) 466-4110
                              JNichols@CohenSeglias.com


                                 --and—


                              /s/ Lars H. Liebeler
                              _______________________

                             Lars H. Liebeler, Esq. (admitted pro hac vice)
                             Lars Liebeler PC
                             1828 L. Street, N.W.
                             Suite 705
                             Washington, D.C. 20036
                             (202) 587-4747
                             LLiebeler@LHL-LawFirm.com




                                Page 14 of 15
Case 3:18-cv-00097-GEC Document 12-1 Filed 11/28/18 Page 15 of 15 Pageid#: 55




                           CERTIFICATE OF SERVICE

       This is to certify that I have on November 28, 2018 served all the parties in

this case with this Brief in Support of Motion to Dismiss in accordance with the

notice of electronic filing (“ECF”), which was generated as a result of electronic

filing in this court.



                                        /s/ Lars H. Liebeler
                                        ________________________
                                        Lars H. Liebeler, Esq.




                                    Page 15 of 15
